DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 15 April 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-2, 5-11, 13-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent 4,499,681 issued to Bako et al (Bako).
Regarding claim 1, Bako discloses a trigger lock for a trigger of a firearm (See Figures, clearly illustrated), the trigger lock comprising: a first guard (10) including a bolt (20) having a catch (28); and a second guard (12) comprising a bolt receiver (22) configured to receive the bolt to connect the first and second guards with the trigger between the first and second guards for obstructing access to the trigger (See Figures, clearly illustrated), the bolt receiver including a keeper (24) arranged to engage the catch when the bolt is in the bolt receiver to maintain the first and second guards connected to each other (See Figures, clearly illustrated), the second guard including a shield overlying the bolt receiver and configured to obstruct cutting of the bolt receiver to resist tampering with the trigger lock (112).
Regarding claim 2, Bako further discloses wherein the second guard includes a main body, the bolt receiver comprising a protrusion protruding from the main body, the protrusion configured to at least partially receive the bolt therein when the bolt is received in the bolt receiver, the shield at least partially covering the protrusion (See Figures, clearly illustrated).
Regarding claim 5, Bako further discloses wherein the shield is seated at a juncture of the protrusion and the main body (See Figures, clearly illustrated).
Regarding claim 6, Bako further discloses wherein the shield includes a band extending around the protrusion (See Figures, clearly illustrated).
Regarding claim 7, Bako further discloses wherein the shield includes a flange secured to the main body to maintain the shield in position on the protrusion (See at least Figure 10 near element 142).
Regarding claim 8, Bako further discloses wherein the flange is secured to the main body by a fastener (116).
Regarding claim 9, Bako further discloses wherein the shield includes at least one boss extending into an opening in the housing (See at least Figure 10 near element 116).
Regarding claim 10, Bako further discloses wherein the boss comprises a threaded opening receiving the fastener (116).
Regarding claim 11, Bako further discloses wherein the shield overlies the keeper (See Figures, clearly illustrated).
Regarding claim 13, Bako further discloses wherein at least a portion of the main body is exposed outboard of the shield (See Figures, clearly illustrated).
Regarding claim 14, Bako further discloses wherein the shield comprises a flange extending laterally outboard of the collar (See Figures, clearly illustrated).
Regarding claim 15, Bako further discloses wherein the flange abuts the main body (See Figures, clearly illustrated).
Regarding claim 16, Bako further discloses wherein the shield is secured to the main body by a fastener (16).
Regarding claim 17, Bako further discloses wherein the shield includes a boss extending into an opening in the main body (See at least Figure 10 near element 116).
Regarding claim 18, Bako further discloses wherein the boss includes a threaded opening in which a fastener is threaded to secure the shield to the main body (116, clearly illustrated).
Regarding claim 20, Bako further discloses wherein the shield includes a collar overlying the protrusion and a flange extending laterally with respect to the protrusion and overlying the main body (See Figures, clearly illustrated).
Claim(s) 1-2, 12 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent 6,308,540 issued to Lee (Lee).
Regarding claim 1, Lee discloses a trigger lock for a trigger of a firearm (See Figures, clearly illustrated), the trigger lock comprising: a first guard (3) including a bolt (34) having a catch (35); and a second guard (2) comprising a bolt receiver (22) configured to receive the bolt to connect the first and second guards with the trigger between the first and second guards for obstructing access to the trigger (See Figures, clearly illustrated), the bolt receiver including a keeper (24) arranged to engage the catch when the bolt is in the bolt receiver to maintain the first and second guards connected to each other (See Figures, clearly illustrated), the second guard including a shield overlying the bolt receiver and configured to obstruct cutting of the bolt receiver to resist tampering with the trigger lock (1).
Regarding claim 2, Lee further discloses wherein the second guard includes a main body (2), the bolt receiver comprising a protrusion protruding from the main body, the protrusion configured to at least partially receive the bolt therein when the bolt is 
Regarding claim 12, Lee further discloses wherein the shield comprises a collar having an open end out of which the protrusion protrudes (See Figures, clearly illustrated).
Regarding claim 19, Lee further discloses wherein the shield comprises an open end out of which the protrusion protrudes (See Figures, clearly illustrated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. Pre-Grant Publication 2015/0198402 by Brace (Brace).
Regarding claim 3, Lee discloses wherein the second guard comprises a housing, the housing including the main body and the protrusion (See Figures, clearly illustrated), the housing comprising a first material, the shield comprising a second material (Understood that such components are made from materials and that the second material is metallic).
Lee is silent on the material of the housing.
Brace, a related prior art reference, discloses wherein the guard is made from hard plastic (See at least Paragraph 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Lee with the noted teachings of Brace.  The suggestion/ motivation for doing so would have been to select a known material on the basis of its suitability for the intended purpose.

Regarding claim 4, Lee as modified by Brace discloses the claimed invention except for the material of the shield being steel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select steel for the second material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641